Citation Nr: 0101343	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a skin disorder 
diagnosed as folliculitis with asteatoic eczema, dermatitis, 
tinea versicolor, and allergic dermatitis as a result of 
Agent Orange or other herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied service 
connection for a skin condition, diagnosed as folliculitis 
with asteatotic eczema.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), amended the 
provisions of 38 U.S.C.A. § 5107 to eliminate the well-
grounded claim requirement.  VA is now required to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  However, VA may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in establishment of entitlement.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Initially, the Board notes that the veteran contends that he 
developed folliculitis with asteatoic eczema, dermatitis, 
tinea versicolor, and allergic dermatitis secondary to Agent 
Orange exposure during his service in Vietnam.  However, the 
Board notes that these conditions are not included in the 
list of diseases for which a veteran may be entitled to a 
presumption of Agent Orange exposure.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309(e); McCartt v. West, 12 Vet. App. 146 
(1999).  Nevertheless, although the veteran in this case may 
not establish service connection for the skin conditions on a 
presumptive basis based on Agent Orange exposure, he may 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure.  Combee v. Brown, 
34 F.3d 1039, 1045 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran contends that he suffers folliculitis with 
asteatoic eczema, dermatitis, tinea versicolor, and allergic 
dermatitis as a result of exposure to Agent Orange while 
serving in Vietnam as a petroleum storage specialist.  

Service medical records show no complaints, treatment or 
diagnoses of folliculitis with asteatoic eczema, dermatitis, 
tinea versicolor, or allergic dermatitis.  In June 1967, the 
veteran was treated for a boil on the right leg.  Separation 
examination dated July 1968 is negative for any of the above 
mentioned conditions.

At a VA examination dated September 1983 the examination 
showed chronic infected follicles.  October 1992 VA 
examination showed multiple 2 to 3 mm excoriated skin papules 
over the lower extremities, arms, and buttocks with multiple 
healed lesions.  The examiner indicted that the excorations 
were evaluated with no determined etiology.  At a November 
1994 VA examination the veteran was diagnosed with asteatotic 
eczema with secondary excoriation.  

VA outpatient treatment records dated August 1997 show that 
the veteran was treated and diagnosed with folliculitis.  An 
outpatient note dated October 1997 showed the veteran had 
multiple excoriations on both upper extremities, both lower 
extremities, buttocks, and a primary lesion over his left 
shoulder.  The veteran was diagnosed with underlying 
folliculitis.  In December 1997, the veteran was again 
treated for his skin condition with a diagnosis of 
folliculitis vs. neurotic excoriation.  An April 1998 
treatment note shows the veteran was diagnosed with allergic 
dermatitis, possibly due to hypertension medication and when 
seen in August 1998 the veteran was diagnosed with dermatitis 
and tinea versicolor.

In his January 1999 RO hearing, the veteran testified that 
the Air Force was not far away from where he was stationed 
and they could have been spraying Agent Orange.  The veteran 
was not aware if he handled any containers that contained 
Agent Orange.  The veteran testified that he was treated in 
service for multiple carbuncles.  The veteran also testified 
that while in treatment at the VA hospital in Iowa City a 
dermatologist told him that his skin condition was caused by 
exposure to Agent Orange and that she wrote this down on a 
piece of paper.  Another physician told the veteran that he 
had skin cancer, but the veteran testified he could not get 
more pinpointed information.  The veteran also testified that 
a VA physician told him that his blood was toxic and that he 
could not donate blood.

The Board notes that although the veteran has sought 
treatment for his skin condition, there has not been a 
comprehensive VA physical examination to evaluate his skin 
condition since November 1994.  The Board is unable to find 
that the record as it stands allows for an equitable and 
informed review of the veteran's appeal.  Further development 
of the medical evidence, to include efforts to obtain VA 
documentation indicating that the veteran was exposed to 
Agent Orange and information indicating his inability to give 
blood due to toxicity, which the veteran testified to at his 
January 1999 RO hearing, is therefore necessary to ensure an 
accurate record to allow for equitable appellate review.  
Inasmuch as the veteran does not have one of the diseases 
listed at 38 C.F.R. § 3.309(e), under 38 C.F.R. 
§ 3.307(a)(6)(iii), the Board may not presume that the 
veteran was exposed to Agent Orange, or any other herbicide 
agent, during active service.  Rather, in determining whether 
the alleged exposure actually occurred, the Board must rely 
on other evidence, including service personnel records.  At 
present the claims file contains some service personnel 
records; however, these records do not mention Agent Orange 
or any other herbicide agent.  Accordingly, on Remand, the RO 
should also contact the veteran's service department and 
endeavor to verify whether the alleged exposure actually 
occurred.



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact appropriate 
authorities and inquire as to whether it 
is at least as likely as not that the 
veteran was exposed to an herbicide agent 
during the veteran's active service in 
Vietnam.  The RO should document all 
responses received and obtain and 
associate with the claims file any 
outstanding service personnel records 
pertinent to this issue.

2.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the claimed disability should be 
associated with the claims file, 
specifically those VA records identified 
by the veteran at his RO hearing in which 
it was noted that the veteran's skin 
condition was a result of exposure to 
Agent Orange.  

3.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for the disorder at issue.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  The RO should comply with 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, specifically as it relates to 
obtaining medical documentation 
identified by the veteran.

4.  The veteran should be scheduled for a 
special VA dermatologic examination to 
ascertain the veteran's current skin 
condition(s), and the nature and etiology 
of the condition(s).  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  As to any skin 
condition(s) found to be present after 
reviewing the claims file (to include 
service medical records), the examiner 
should offer an opinion as to whether it 
is at least likely as not that the skin 
condition(s) are related to the 
particular herbicide agent(s) to which 
the veteran was exposed during active 
service.  The examiner should include 
detailed rationale for all opinions 
expressed.

5.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue of service 
connection for a skin disorder as 
secondary to Agent Orange exposure.  If 
the determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate time in which to 
respond.  The record should then be 
returned to the Board for further 
appellate review, if otherwise in order.


The purpose of this remand is to comply with the duty to 
assist.  The veteran and his representative are free to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


